Title: To Thomas Jefferson from Francis Eppes, 7 December 1792
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington Decbr 7. 1792

I have for some time past intended writing to inform you that the Injunction fild by Cary’s Executors against us is dissolv’d. The Executor has promisd me in very pointed terms to pay a considerable part of the debt in January next, as there are but few claims here against Mr. Wayles’s Estate and those very inconsiderable. You will be so obliging as to inform me what you wish to have done with your proportion whether I shall send it to you or apply to any particular purpos here. The Janny I purchas’d for you is still here if you chuse her to be sent elsewhere you will be pleas’d to inform me; If you suffer her to remain with me there will be a very good Jack in this Neighborhood next spring and she shall in all respects be treated as my own. The Jack was got by the Ryall Gift out of one of Mazzei’s Jannys he is large and well formd. We are all well and join in our best wishes for your and Polly’s health. I wrote Jack a few days ago. I am Dr Sir Your Friend

Frans. Eppes

